— Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered January 12, 2005, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the jury charge as a whole, the court fairly instructed the jury on the correct principles of law to be applied to this case (see People v Leach, 38 AD3d 917 [2007]). The charge as a whole correctly and effectively conveyed the proper elements of the crime charged (see Penal Law § 160.10 [1]; People v Barnes, 153 AD2d 565 [1989]). The court properly declined to charge the jury in language that would have amounted to unnecessary marshaling of the evidence. The proper standards conveyed in the court’s charge were capable of being understood.by the jury without marshaling of facts (see People v Coscia, 279 AD2d 352 [2001]). Santucci, J.P., Covello, Leventhal and Belen, JJ., concur.